 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
 
PRIVATE AND CONFIDENTIAL


Armco & Metawise (H.K) Limited
Room 1407, China Resources Building, 26 Harbour Road,
Wanchai, Hong Kong




Date: March 25th, 2009




Dear Sirs,


Uncommitted Trade Finance Facilities for United States Dollars Ten Million Only
(USD 10,000,000.00)


We, RZB Austria Finance (Hong Kong) Limited (the "Lender") are pleased to set
out the terms and conditions upon which we wJlJ consider requests made by the
Borrower (as specified below) for the Following facilities (the "Facilities").


1. Borrower(s):


Name:                                                                           Armco
& Metawise {H.K} limited
Country of
Incorporation:                                                                Hong
Kong SAR
Company Registration
No.:                                                                           763031
Address:                                                                Room
1407, China Resources Building,
26 Harbour Road,
Wanchai, Hong Kong




2. Type and Amount of the Facilities:


(a)  
Total Facilities Amount: USD 10,000,000.00 (United States Dollars Ten Million
Only) maximum but in no circumstances shall the outstanding of any type of
Facility exceed the respective facility sub-limits set out below.



(b)  
Available
for:                                                                                                Sub-
Limit



(i)  
Back-to-Back L/Cs:  Issuance of commercial letters of

credit (the ''L/C'') against the lodging of master L/Cs
acceptable to the lender (the "Master
L/C");                                                                                     USD
10, 000,000.00


(ii)           Master L/C Financing against
documents presented under Master
L/C by advancing funds to the Borrower;
                  USD 10,000,000.00

RIB Austria Finance (Hong Kong) Limited
Tel: (852) 2869 6610      (852) 2730 2112
Fax : (852) 2730 6028
SWIFT: RZBAHKHH                                
New Add: Unit 2106-8, 21/F., Tower  1, Lippo Center, 89 Queensway, Hong Kong


 
 

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000







 
 
(iii)           Export L/c Financing against
documents presented under export
L/Cs acceptable to the lender (the
"Export l/C"1 by advancing funds to
the
Borrower.                                                                                     USD
10,000,000.00
 
 
3.Commission, Charges (excluding out of pocket expense) and Interest:


L/C issuance
commission:                                                                           1/8%
quarterly, min USD 500.00
L/C financing/Negotiation
commission:                                                                                     1/8%
flat, min USD 500.00
Commission-in-lieu:                                                                                     1/8%
flat, min USD 500.00
Collection
commission:                                                                                     1/10%
flat, min USD 500.00


Interest Rate:


-L/C Financing/Discounting before
acceptance:                                                                                                Cost
of funds + 250bp p.a.


-L/C Financing/Discounting after acceptance:
Cost of Funds + 200bp p.a. for the L/C issued by Agricultural Bank of China,
Bank of China, Industrial & Commercial. Bank of China, China Construction Bank
and Bank of Communications; and case by case for the L/C issued by other banks.



Cost of funds shall be determined at the sole discretion by the lender by
reference to its funding cost for the relevant interest period and relevant
currency in respect of the Facilities under this letter.


Without prejudice to any clauses or any of the lender's rights contained in this
letter, the lender may recall the Facilities at anytime at its sole discretion
upon the occurrence of any event which causes a material market disruption in
respect of unusual movement in the level of funding costs to the lender or the
unusual loss of liquidify in the funding market. For the avoidance of doubt, the
lender has the sole discretion to decide whether or not such event has occurred.
The lender will inform the Borrower upon occurrence of any market disruption.


All other charges of the lender are subject to the lender's Schedule of Charges.




The interest payable on L/C Financing / Discounting shall be calculated in US
Dollars ("USD") on the basis of actual days elapsed and 360 days per year and
shall be deducted up-front from the proceeds of L/C Financing / Discounting.



 
- 2 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





The Lender reserves the right at anytime to amend the commission and charges and
to debit the Borrower's account with interest, charges, fees, insurance
premiums, normal lender charges, expenses incurred on the Borrower’s behalf and
all monies in connection with the Facilities.


4. Purpose:


To facilitate the Borrower's purchase of iron ore, chrome ore, manganese ore and
nickel ore (the "Goods") from suppliers acceptable to the lender (individually
or collectively the "Supplier”) by L/C for sales against Master L/C or Export
L/C to the final off-takers acceptable to the lender (individually or
collectively the “Off-taker").


5. Tenor:


Final maturity of the Facilities is May 31st, 2010.


Notwithstanding the above, the Facilities are repayable on demand and the lender
has the overriding right at any time to require immediate payment under the
Facilities.


6. Application of Monies:


The Lender may apply any sum received from the Borrower to payor settle any
principal, interest, fees or any other amount due under the Facilities in such
proportions and order and generally in such manner as the Lender shall
determine.


7. Collateral/Security:


(a)           Letter of Pledge;
(b)           Trade Finance Security Assignment;
(c)           Power of Attorney to act and sue on behalf of the Borrower;
(d}           Third Party Charge over Cash Deposits on the accounts held with
Raiffeisen
Zentralbank Oesterreich AG Beijing Branch (the “Bank”) from the Borrower in
favor of the lender.
(el           Unconditional and irrevocable personal guarantee issued by Mr. Yao
Kexuan (the “Guarantor") in favor of the lender with the Net Worth Statement
duly signed by the Guarantor in form and substance acceptable to the Lender.


8. Applications for the facilities:


(a)  
Each application made by the Borrower to use any of the Facilities in whole or
in part shall be a    utilization request by the Borrower to the lender to
extend financing on the terms and conditions set out or referred to in this
letter. No commitment by the lender to extend financing shall arise under this
letter until any application by the Borrower is accepted by the lender either
expressly or by its extending such facilities to the Borrower.




 
- 3 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





(b)
Such applications shall be made, where applicable, on the lender's standard
forms and supported by such documentation that the lender may require.



(c)  
No applications by the Borrower to use any of the Facilities will be accepted by
the lender unless  the Borrower complies with the terms and conditions set out
or referred to in this letter, the conditions precedent set out in Clause
9  (Conditions Precedent) and such other conditions as the lender may impose
from time to time.



(d)  
Acceptance by the lender in respect of any application made by the Borrower is
subject to the Lender's overriding right of repayment on demand, amending,
canceling and/or restructuring any of the Facilities and/or pricing at the
Lender's sole discretion.



9. Conditions Precedent:


Granting of the Facilities by the lender is discretionary in nature. Each
utilization request by the Borrower is further subiect to Clause 8 (Applications
for the Facilities) and the fulfillment of the following conditions precedent:


(a) The Lender shall have received:
(i)           certified true copies of the Borrower's statutory/constitutional
documents
(certificate of incorporation, memorandum and articles of association, excerpt
from commercial register, etc.);
(ii)           this letter duly executed by the Borrower together with a
certified copy of
the board resolution resolving or approving the acceptance of the Facilities and
the provision of any collateral/security as required in Clause 7
(Collateral/Security), in form and substance acceptable to the lender;
(iii)           legal opinion from counsel(s) acceptable to the lender, if
required;
(iv)           all necessary approvals and registrations, which may be required-
in
connection with the Facilities to be granted thereunder, have been obtained from
Hong Kong and PRC governmental authorities, including SAFE and any other
governmental authorities, in form satisfactory to the Lender.


(b) All security / legal documentation mentioned in Clause 7
(Collateral/Security) duly executed and properly registered if required.


(c) Opening of respective account with the Bank.


(d) A list from the Borrower confirming its existing current account list, bank
facilities and respective current outstanding and outstanding corporate
guarantees issued for any third party as of the date of the Letter.


(e) Not later than 3 business days prior to the issuance of any L/C, the lender
shall have received;
(i)           a duly completed application to issue an L/C in form and substance
acceptable to the lender;

 
- 4 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





(ii)           copy of purchase contract between the Borrower and the Supplier
in form


and substance acceptable to the Lender;
 
(iii)
copy of sales contract between the Borrower and the Off-taker in form and
substance acceptable to the Lender;

(iv)           marine insurance cover note or policy, in form and substance
acceptable to
the Lender, to be endorsed to order of the Lender or to show the Lender as loss
payee, and satisfactory evidence for payment of the premium, as and when
required;
(v)           pre-signed blank bills of exchange, invoices and pocking lists and
any other
necessary documents the Lender may request from time to time;
(vi)           the Master L/C, which is to be advised through and deposited with
the Lender
and, if required, confirmed by a bank specified by the Lender;


(f) For Export L/C Financing, the lender shall have received:


(i)           a written request from the Borrower for Export L/C Financing in
form and
substance acceptable to the Lender;
(ii)           copy of purchase contract between the Borrower and the Supplier
in form
and substance acceptable to the Lender;
(iii)           copy of sales contract between the Borrower and the Off-taker in
form and
substance acceptable to the lender;.
(iv)           the Export L/C, which is to be advised through and deposited with
the
Lender and, if required, confirmed by a bank stipulated by the Lender.


10. Warranties and Undertakings:


(a)
All payments due to be made by the Borrower under this Letter shall be made not
later than 11:00 a.m. on the relevant day by effecting payments to the
Borrower's account held with the Bank;



(b)
The Borrower shall deliver to the Lender such documents of title, which are
being financed in connection with the relevant L/C and contain' such endorsement
satisfactory to the Lender in all respects. Any bill of lading shall be in full
set and made out to the order of the Lender or to order and blank endorsed;



(c)
The Lender shall have the sole discretion to accept or reject terms or
conditions of any of the L/C  to be issued;



(d)
The beneficiary of the L/C shall inform the Lender of full shipping details as
well as the Expected Time of Arrival ("ETA”) of the vessel at least seven (7)
days before arrival of goods;



(e)
The lender shall have the absolute discretion to apply any proceeds arising out
of Master L/C Financing, Export L/C Financing and/or sale of the Goods to settle
the corresponding import obligations and/or indebtedness owned by the Borrower
to the lender when due;




 
- 5 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





(f)
All payments in connection with the Facilities shall be routed through the
Borrower's account held with the Bank;



 
 


(g)
Any Master L/C  issued by a bank on behalf of Henan Armco and Metawise Trading
Co., limited is not acceptable to the lender;



(h)
There does not exist any encumbrances, mortgage, lien, pledge on any of the
Borrower's assets, both present and future undisclosed and/ or unacceptable by
the lender and the Borrower must not create or permit to exist any mortgage,
pledge, lien, charge, assignment, or hypothecation or security interest or any
other agreement or arrangement having the effect of conferring security over any
of the Borrower's assets without the lender's prior written consent;



(i)
The Borrower must procure that all their obligations in relation to the
Facilities will at all times rank pari passu in terms of security and support
(including third party) with all their other present and future obligations,
except for the obligations mandatorily preferred by law applying to companies
generally;



(j)
The Borrower shall furnish to the lender within 60 days after the end of half
year a copy of their interim financial statements and 120 days after the end of
each financial year a copy of its annual audited financial statements;



(k)
The Borrower shall furnish to the lender such other information concerning the
Borrower's business, properties, condition or operations, financial or
otherwise, as the lender may from time to time reasonably request;



(l)
The Borrower shall promptly inform the lender if there is any material adverse
change of its operations or financial position;



(m)
The Borrower shall promptly inform the lender if any termination event or event
of default has occurred or is likely to occur under any agreement with the
lender or other creditors;



(n)
Notwithstanding any provisions stated in this letter, the Facilities are
repayable on demand by the lender. The lender may at any time by written notice
to the Borrower immediately terminate, cancel or suspend the Facilities or
otherwise modify the Facilities without the consent of any party. The Borrower
shall upon notice pay to the lender immediately available funds with an amount
equal to the aggregate of its liabilities (both adual and contingent and whether
or not matured) which sum shall be credited forthwith to an escrow account with
the Bank to be applied at the lender's sole absolute discretion towards the
settlement and discharge of its liabilities and obligations on any account;




 
- 6 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





(o)
Notwithstanding any provision in the letter, the lender has absolute discretion
to sell the Goods by auction or otherwise, at prevailing market price or invoice
value to any buyer without having to seek prior consent or agreement from the
Borrower. Any sum of money recovered from the sale of Goods shall be applied at
the lender's discretion towards the settlement and discharge of liabilities or
obligations of the Borrower on any account. All fees, charges, commissions,
and/or expenses incurred in or in connection with the sale of the Goods shall be
borne by the Borrower;



 
(p)
If this letter is addressed to more than one Borrower, each Borrower accepting
the terms and conditions set out in this Letter is jointly and severally liable
with the other Borrowers accepting the same. Each Borrower is liable for all
obligations of any other Borrower outstanding under the Letter. The obligations
and liabilities of each Borrower shall take effect immediately upon its
acceptance of the terms and conditions set out or referred to in this Letter.
Each Borrower further agrees that the lender is not required to give any notice
or make any reference to the other Borrower(s) in relation to the utilization of
the Facilities by any Borrower(s);



(q)
If this letter is addressed to the Borrower and its subsidiaries, the Borrower,
as a primary debtor, is liable to the Lender for all sums payable or owing under
the Facilities (whether incurred by the Borrower or its subsidiaries).



11. Default Interest Rates:


Should any payment due to the Lender under the Facilities be outstanding and
remain unpaid, default interest shall be charged at the rate of 3% per annum
over and above the interest rate determined pursuant to Clause 3 from due date
to date of actual payment.


12. Protection:


The Borrower shall take, at its expense, such actions as the Lender thinks fit
to perfect, protect or realize the security granted to the lender under the
Facilities, whether by registration with any relevant authority, by the giving
of notice to the issuer of any Master L/C, Export L/C or other person or by any
other means whatsoever.


13. Review:


Notwithstanding the terms herein and in conformity with normal practice, the
Lender reserves the right to modify, reduce or cancel the Facilities or any of
the terms and conditions herein or any other documents or security relating
hereto at the lender's sole discretion and without prior notice.


14. Costs:


All costs (including break-funding cost), legal costs, charges and out-of-pocket
expenses in connection with the preparation and execution of the Facilities,
perfection of any security documents required hereunder and the protecting and
enforcing the rights of the Lender, will be borne by the Borrower on a full
indemnity basis.



 
- 7 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





15. General Agreement for Commercial Business:


The Facilities are also governed by General Business Terms and Conditions, to be
executed by the Borrower upon the acceptance of this letter. In case of
conflict, terms of this letter shall prevail to the extent of conflict.




16. Utilization:


By accepting the Facilities, the Borrower agrees that the Facilities can be used
by the Borrower only. Utilization of the Facilities by the Borrower is subject
to the terms and conditions set out in this letter.


17. Assignment:


The Borrower may not assign or transfer any of its rights under this Letter
without the prior written consent of the Lender.


The Lender may assign and transfer its rights and obligations under the
Facilities or any part thereof and for this purpose may disclose to a potential
assignee or transferee such information about the Borrower, the Guarantor, and
the Facilities as the lender may absolutely think fit.


18. Governing Law:


This Letter shall be governed by and construed in accordance with the Laws of
the Hong Kong SAR.


19. Arbitration:


In the event that the lender chooses to settle any dispute amicably by
negotiation, an agreement has to be reached within 30 days after a written
notice on the existence of the dispute has been given. Otherwise it shall be
referred to and finally settled by arbitration under the Rules of the Hong Kong
International Arbitration Centre. The tribunal shall consist of one arbitrator
who shall, in the absence of agreement of the parties, be appointed by the Hong
Kong International Arbitration Centre. The place of arbitration shall be Hong
Kong and the language to be used shall be English. The costs of arbitration,
including reasonable attorneys’ fees, shall be borne by the losing party.


20. Notice:


Except as otherwise provided in this Letter, all requests, notices or other
communications between the parties, shall be in writing and either delivered
personally or by registered post or facsimile, addressed to the other party at
the following address or other address as notified by such other party:



 
- 8 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000





To the Borrower:                                                      Armco &
Metawise (H.K) Limited
Room 1706, Building 1, No 66 Jingsan Road,
Jinshui District, Zhengzhou City, Henan Province,
P.R. China, 450008
Attention:                      Wang Chunxiang
Telephone:                      0371-65862751
Facsimile:                      0371-65861170




To the
lender:                                                                RZB
Austria Finance (Hong Kong) Limited
Unit 2106-08, 21/F., Tower 1, Lippo Centre,
89 Queensway, Hong Kong
Attention:                      Mr. Edmond Wong / Mr. Johnny Wong
Telephone:                      852 - 28696610
Facsimile:                      852 - 27306028


Notice is effective, if hand delivered, upon delivery, if sent by mail, seven
(7) business days after posting, if by facsimile, when sent.


21. General:


The Borrower should kindly confirm its acceptance of all the terms and
conditions by signing and affixing the Company's stamp on the duplicate of this
letter and returning it to the Lender together with the board resolution within
14 days from the date of this Letter.


This letter when accepted supersedes all previous letters, correspondence,
discussions and/or meetings relating to offer and terms and conditions of
finance facilities.


Should anyone of the provisions of this Letter be or become invalid, this shall
not affect the validity of the other provisions hereof. Any invalid provision is
to be replaced by a valid provision which comes as close as legally possible to
the invalid one taking into account the economic interest of the parties.




Yours faithfully,
RZB Austria Finance(Hong Kong) Limited
For and on behalf of
RZB Austria Finance(Hong Kong) Limited


/s/__________________________________
(Authorized Signatories and Company Stamp)







 
- 9 -

--------------------------------------------------------------------------------

 
Armco & Metawise / No. 2009032508059000











Accepted and Agreed for a on behalf of
Armco Metawise (H.K) Limited




/s/ Kexuan Yao__________________________________
(Authorized Signatories and Company Stamp)








Acknowledged by the Guarantor:




/s/ Kexuan Yao
Yao Kexuan
